DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted by the previous office action on (8-27-2021). All of the previous objections and rejections have been withdrawn.
                                                                   Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to McEvoy et al. (US-2015/0,011,666, hereinafter McEvoy) as instantly claimed is that while the prior art of McEvoy teaches adding a liquid photocurable ceramic dispersion to a mould such that the inner surface of the negative mould is covered by the liquid photocurable ceramic dispersion and solidifying the liquid photocurable ceramic dispersion. However, McEvoy does not show providing a form negative mould of the 3D product comprising of one or two formed plastic sheets as obtained by thermoforming corresponding with the shape of the 3D product nor does McEvoy show that the formed plastic sheet is obtained by a continuous thermoforming process using a thermoforming packaging machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janne Kyttanen (US-10,821,498 or US-2020/0,122,225) – Noting that this application publication date does not beat the instant application filing date, and is from the same applicant and assignee. The (Abstract) teaches a casting process to make a metal 3D product by performing the following steps, (a) providing a form negative mould of the 3D product comprising of a plastic sheet which sheet defines at its inner side a hollow space corresponding with at least the shape of one or more of the 3D products by thermoforming using a master mould, (b) applying a layer of refractory material on the exterior of the plastic sheet of the mould to obtain a ceramic mould having a hollow space, (c) pouring molten metal into the hollow space of the ceramic mould and allowing the metal to solidify, and. (d) removing the layer of refractory material to obtain the metal 3D product

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715